01-14-00485-CV
                          COURT OF APPEALS AT AUSTIN                        ^RECEIVEDN
                             THIRD DISTRICT OF TEXAS                           MAY 2 2 2015
                                                                            .THIRDCOURTOFAFPEAIS
                     COURT OF APPEALS NO. 03-14-00485-CV                    \ Jeffreyd. kyle"">

            TRIAL COURT NO. 259,941-C 169th JUDICIAL DISTRICT
                         BELL COUNTY, TEXAS

           STYLE:     JOHN REED JR. V. FARMERS INS. GROUP ET AL.



              APPELLANT MOTION TO RESPOND THE LETTER
                 APPELLANT RECEIVED FROM DEPUTY CLERK;
                     AMY STROTHER DATED APRIL 29,2015

                                            I


  On or about April 24,2015, appellant filed a motion to extend time to file his Brief
because appellant had filed to supplement the trial court Reporters and ClerkRecord on
April 17,2015.

   Normally appellant receives a letter from Deputy Clerk; Liz Talerico in a few days
stating the motion was granted by the court, direct to the issue as warranted. This time,
within a week on April 29,2015 appellant received a letter from Deputy Clerk; Amy
Strother warning appellant that his appeal may be dismiss for Want Of Prosecution
and when the Brief was due. Amy fail address appellant motion in the letter. We placed
a phone call onor about the 5th day ofMay 2015 to the Third District Clerk Office.
Amy stated the letter was sent before she had realized appellant had already file a
Motion To Extend Time To File his Brief. Ms. Strother told us to just disregard that
letterand wait until appellant extension motion is ruled upon. The letterAmy sent to the
parties is what triggered the Appellee to file their Motion To Dismiss and Appellant is
requesting that Ms. Amy Strother should be informed to write another letter correcting
the mistake and enter it into the record.

    Appellant Respectfully as the Court to grant all things within this motion regarding
Amy Strother.
         a     ^                     Respectfully Submitted A       . ^_-*—/^-3—>


    John Reed Jr.                                 Willis Martin Jr.
    715 So. 32nd Street                           1318 So. 2nd Street
    Temple, Texas 76501                            Temple, Texas 76504
    254 778 2558 cell 913 2358                      254 736 2246

                                       CERTIFICATE OF CONFERENCE


  This is to certify that we conferred with Amy and she agreed that the letter was
sent.u.byanus.ake.0 Q y> .„                                  ^A^Liffi
                                                               Willis Martin JR. ^

                            CERTIFICATE OF SERVICE


    This is to certify that a true and correct copy of the above foregoing motion has been
forwarded to the clerk of the Appeals court and faxed to the counsel of the defendants on
this 19 day of May 2015 to be ruled upon after the 10th day of receiving the motion.



              XFohnReedJr.                          Willis Martin Jr.      °
      JZ ites^S'Kt^ai;.': *   .•\
rfS
          /^57^ ^